

117 HR 3318 IH: Railroad Rehabilitation and Improvement Financing Equity Act
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3318IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Perlmutter (for himself, Mr. Crow, Mr. Buck, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to repay the credit risk premiums paid with respect to certain railroad infrastructure loans after the obligations attached to such loans have been satisfied.1.Short titleThis Act may be cited as the Railroad Rehabilitation and Improvement Financing Equity Act.2.Credit risk premiumsSection 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)) is amended by adding at the end the following:(5)Refund of premiumsThe Secretary shall repay the credit risk premium of each loan in cohort 3, as defined by the Department of Transportation’s memorandum to the Office of Management and Budget dated November 5, 2018, with interest accrued thereon, not later than 60 days after the date on which all obligations attached to each such loan have been satisfied. For each such loan for which obligations have already been satisfied, as of the date of enactment of the Railroad Rehabilitation and Improvement Financing Equity Act, the Secretary shall repay the credit risk premium of each such loan, with interest accrued thereon, not later than 60 days after the date of the enactment of such Act..